DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II and Species 2 in the reply filed on 1/24/22 is acknowledged. As noted by Applicant, Figures 2, 4, and 5 appear to be separate embodiments, while Figure 3 is usable with Figures 2, 4, and 5. Because claims 14-20 appear to be generic to Figures 2, 4 and 5, the species restriction is presently withdrawn and claim 15 will be examined. However, should there be no allowable generic claim and an amendment be made that claims the different embodiments of Figures 2, 4, and 5, a restriction may be made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “translate” in claims 15 and 18-20 is used by the claim to mean “moving” while the accepted meaning is “moving in a straight line.” The term is indefinite because the specification does not clearly redefine the term. The drawings and specification show and describe (Fig 2, 4, 5, para 40) the blocker doors rotating about hinges, not translating. Examiner suggests changing “translate” in the claims and specification, where associated with the blocker doors, to “rotate”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9303590 (West).
Regarding claim 14, 16, West teaches a nacelle (Fig 12, col 5 ll. 24-35; col 12 l. 55-col 13 l. 13; nacelle 10), comprising: a fixed structure (50, 48, 46); a first translating structure configured to translate relative to the fixed structure (first translating structure 52 and/or 58); and a first drive system operationally coupled to the first translating structure (70, 134, 136, 66, 88), the first drive system comprising: a first primary actuator coupled to the fixed structure (first primary actuator 70) and including a first primary rod (annotated below) and a first primary gear rotationally coupled to the first primary rod (first primary gear 134 or 136); a first torque shaft rotationally coupled to the first primary gear (annotated below and/or torque shaft 72); and a first secondary actuator operationally coupled to the first primary actuator via the first torque shaft (first secondary actuator 66, either the upper or lower one, is coupled to and driven by the first primary actuator 70 through the torque shaft), a variable area fan nozzle including a translating nozzle (58), wherein the first translating structure comprises the translating nozzle (58), and wherein the first secondary actuator comprises: a secondary gear rotationally coupled to the first torque shaft (secondary gear 136 is coupled to the first torque shaft and rotates therewith); and a secondary rod coupled to the translating nozzle and configured to be driven linearly by the secondary gear (secondary rod 88 coupled to translating nozzle 58 and moves linearly, driven by 136; col 8 l. 66 –col 9 l. 67).

    PNG
    media_image1.png
    563
    692
    media_image1.png
    Greyscale

Regarding claim 14, 17, West teaches a nacelle (Fig 20, col 5 ll. 24-35; col 14 ll 18-36; nacelle 10), comprising: a fixed structure (50); a first translating structure configured to translate relative to the fixed structure (first translating structure 52); and a first drive system operationally coupled to the first translating structure (94, 136, 66, 88, various connection rods between them), the first drive system comprising: a first primary actuator coupled to the fixed structure (first primary actuator annotated below) and including a first primary rod (rod extending between first primary actuator and first primary gear) and a first primary gear rotationally coupled to the first primary rod (first primary gear annotated below); a first torque shaft rotationally coupled to the first .

    PNG
    media_image2.png
    410
    627
    media_image2.png
    Greyscale

Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0138707 (Vauchel).
Regarding claim 14-15, Vauchel teaches a nacelle (abstract, Fig 5-8), comprising: a fixed structure (2); a first translating structure configured to translate relative to the fixed structure (first translating structure 3); and a first drive system operationally coupled to the first translating structure (Fig 5), the first drive system comprising: a first primary actuator coupled to the fixed structure (first primary actuator 30, 31) and including a first primary rod (30) and a first primary gear rotationally coupled to the first primary rod (first primary gear 32); a first torque shaft rotationally coupled to the first primary gear (first torque shaft 35, Fig 2, para 60-73); and a first secondary actuator operationally coupled to the first primary actuator via the first torque shaft (first secondary actuator 36, 33, and/or 34), a thrust reverser including a translating .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0138707 (Vauchel) in view of US 9303590 (West).
Regarding claims 17-18, Vauchel further teaches a thrust reverser including a translating sleeve and a blocker door (thrust reverser with translating sleeve 3 and blocker door 20), wherein the first translating structure comprises the translating sleeve of the thrust reverser (see Fig 5-8), and wherein the first secondary actuator is configured to translate the blocker door of the thrust reverser between a stowed-blocker-door position and a deployed-blocker-door position in response to rotation of the first primary gear (rotation of the actuator 33 and translation of the nut 34 moves door 
Regarding claim 19, Vauchel in view of West further teaches the second drive system further comprises a locking assembly configured to restrict a translation of the translating nozzle relative to the translating sleeve in response to a translation of the translating sleeve away from the fixed structure (West, col 10 ll. 3-col 11 l. 67; locking assembly 102, 104, 106; “when the translating thrust reverser sleeve 52 is deployed, the VAFN actuators 66 … are locked from rotation or actuation”).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 112 rejections were overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741